 1     Jennifer Adams (Cal. Bar No. 319347)
 2     Shashank Upadhye (pro hac vice)
       Joseph E. Cwik (pro hac vice)
 3     Samuel J. Ruggio (pro hac vice)
 4     AMIN TALATI UPADHYE, LLP
       100 S. Wacker Dr., Suite 2000
 5     Chicago, IL 60606
 6     Tel: (312) 466-1033
       Email: chenpatents@amintalati.com
 7

 8     Mark B. Brueggemann
       Clinton & Clinton
 9     100 Oceangate Boulevard
       Suite 1400  
10     Long Beach, California 90802
       Email: mbb@ClintonLaw.com
11

12     Attorneys for Plaintiff
13
       DEGUI CHEN, Ph.D.

14
                                  UNITED STATES DISTRICT COURT

15
               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

16     DEGUI CHEN, Ph.D., an individual,           Case No. 2:18-cv-02015-R-KS
17                           Plaintiff,
18              v.
                                                   STIPULATED PROTECTIVE
19     MICHAEL E. JUNG, Ph.D., an                  ORDER
       individual and CHARLES L.
20     SAWYERS, M.D., an individual,
21                           Defendants.
22                                                 Complaint Filed:   March 12, 2018
                                                   Trial Date:        March 5, 2019
23

24
                                  STIPULATED PROTECTIVE ORDER
25

26

27

28
     No. 2:18-cv-2015-R-KS

                                           PROTECTIVE ORDER
 1              Pursuant to the Stipulation for good cause filed by Plaintiff Dr. Degui Chen
 2     and Defendants Dr. Jung and Dr. Sawyers (collectively the “Parties”), the Court
 3     hereby enters this Protective Order (the “Order”) to protect confidential information
 4     and material that may be produced or otherwise disclosed by the Parties or third
 5     parties during the course of discovery in this case and in order to facilitate the
 6     exchange of information and documents that may be subject to confidentiality
 7     limitations on disclosure due to federal laws, state laws, and privacy rights.
 8              IT IS HEREBY STIPULATED AND AGREED TO, SUBJECT TO THE
 9     APPROVAL AND ORDER OF THE COURT THAT:
10              1.           Definitions
11                           (a)   Action: The term “Action” shall mean the above-entitled action,
12     Chen v. Jung & Sawyers, No. 2:18-CV-02015-R-KS, currently pending in the U.S.
13     District Court for the Central District of California.
14                           (b)   Designated Material: The term “Designated Material” shall
15     mean any Discovery Material designated by a Producing Party as
16     CONFIDENTIAL or HIGHLY CONFIDENTIAL, which comprises or contains
17     information that the Producing Party claims in good faith to constitute or relate to
18     sensitive proprietary information, such as trade secrets or other confidential
19     research, development, or commercial information, as more specifically set forth
20     below:
21                                 (i)     HIGHLY CONFIDENTIAL: The term “HIGHLY
22     CONFIDENTIAL” shall mean and include information of the Producing Party that
23     is of such a sensitive nature that it supports a reasonable good faith belief that
24     granting access to such information to an employee, consultant or officer of a
25     competitor, or an opposing party will place the Producing Party at a competitive
26     disadvantage, that is not publicly known, and which the Producing Party would not
27     normally disclose to the Receiving Party, including the Producing Party’s highly
28     sensitive trade secrets or other highly sensitive competitive or confidential
     No. 2:18-cv-2015-R-KS

                                                PROTECTIVE ORDER
 1     information that is not publicly available (e.g., inventions in progress, unpublished
 2     patent applications and their prosecution histories (foreign and domestic)),
 3     commercial information (including, for example, business plans, business
 4     strategies, negotiations, and license agreements), financial information (including,
 5     for example, budgeting, accounting, and sales figures), business relationship
 6     information (including, for example, information pertaining to potential and/or
 7     existing customers, competitors, suppliers, distributors, affiliates, subsidiaries, and
 8     parents), and personnel information (including, for example, compensation,
 9     evaluations, and other employment information). Designated Material that is
10     designated HIGHLY CONFIDENTIAL may be disclosed only to the individuals
11     identified in Paragraph 7(a) below.
12                                 (ii)   CONFIDENTIAL: The term “CONFIDENTIAL” shall
13     mean and include other information of the Producing Party that is not publicly
14     known and which the Producing Party would not normally reveal to third parties or,
15     if disclosed, would require such third parties to maintain in confidence, including
16     the Producing Party’s confidential personal or business information, medical or
17     psychiatric information, personnel records, or such other sensitive commercial
18     information this is not publicly available. Information designated
19     CONFIDENTIAL shall include technical, research and development information,
20     including, for example, laboratory notebooks; development reports; technical
21     reports; testing records; past research plans; market and demographic research; and
22     product and advertising development. Designated Material that is designated
23     CONFIDENTIAL may be disclosed only to the individuals identified in Paragraph
24     7(b) below.
25                           (c)   Discovery Material: The term “Discovery Material” shall mean
26     any document, thing, electronically stored information, material, item, testimony, or
27     thing filed with or presented to the Court or produced, served, or generated during
28     the discovery process, including, for example, exhibits, answers to interrogatories,
     No. 2:18-cv-2015-R-KS

                                                PROTECTIVE ORDER
 1     responses to requests for admissions, responses to requests for production,
 2     subpoenas, declarations, affidavits, deposition testimony or transcripts, and all
 3     copies, extracts, summaries, compilations, designations, and portions thereof.
 4                           (d)     Producing Party: The term “Producing Party” shall mean any
 5     party to this Action or any third party, including its counsel, retained experts and
 6     consultants, directors, officers, employees, or agents, who produces any Discovery
 7     Material in this Action.
 8                           (e)     Receiving Party: The term “Receiving Party” shall mean any
 9     party to this Action, including its counsel, retained experts and consultants,
10     directors, officers, employees, or agents, who receives any Discovery Material in
11     this Action.
12              2.           Scope
13              The scope of this Order shall be understood to encompass Designated
14     Material which is expressly designated as CONFIDENTIAL or HIGHLY
15     CONFIDENTIAL, other materials which may be subject to restrictions on
16     disclosure for good cause, and any information derived therefrom, including all
17     copies, excerpts, and summaries thereof, whether partial or complete, as well as
18     testimony and oral conversations which reveal all or part of that information. This
19     Order is subject to the Local Civil Rules of the U.S. District Court of the Central
20     District of California. Nothing in this Order shall obligate a Party or third party to
21     produce any materials.
22              3.           Procedure for Marking Designated Material
23              Marking designated Material as CONFIDENTIAL or HIGHLY
24     CONFIDENTIAL shall be made by the Producing Party in the following manner:
25                           (a)     A Producing Party may designate as CONFIDENTIAL or
26     HIGHLY CONFIDENTIAL only that portion of Discovery Material that it
27     reasonably and in good faith believes meets the definitions in Paragraphs 1(b)(i)
28     and 1(b)(ii), above.
     No. 2:18-cv-2015-R-KS

                                                  PROTECTIVE ORDER
 1                           (b)   In the case of documents or any other tangible thing produced,
 2     designation shall be made by placing the legend “CONFIDENTIAL” or “HIGHLY
 3     CONFIDENTIAL” by stamp or other clear marking on each page of the document
 4     or on the cover in a manner that will not interfere with legibility of the document or
 5     in a prominent place on any other tangible thing prior to production of the
 6     document or tangible thing.
 7                           (c)   In producing original files and records for inspection, no
 8     marking need be made by the Producing Party in advance of the inspection. For the
 9     purposes of the inspection, all documents produced for inspection shall initially be
10     considered as marked “HIGHLY CONFIDENTIAL.” Thereafter, upon selection of
11     specified documents for copying by the Receiving Party, the Producing Party shall
12     mark Designated Material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
13     as appropriate.
14                           (d)   In the case of deposition testimony, transcripts, or portions
15     thereof, designation shall be made by the Producing Party by either (i) indicating on
16     the record during the deposition, in which case the reporter will bind the transcript
17     of the designated testimony in a separate volume and mark it as
18     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” or (ii) notifying the reporter
19     and all counsel of record, in writing, within thirty (30) days after the reporter sends
20     written notice to the deponent or the deponent’s counsel that the transcript is
21     available for review, in which case all counsel receiving such notice will be
22     responsible for marking as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
23     the copies of the designated transcript or portion thereof in their possession or under
24     their control as directed by the Producing Party or deponent. Pending expiration of
25     the thirty (30) day period, all Parties and, if applicable, any third-party witnesses or
26     attorneys, will treat the entire deposition transcript as if it had been designated
27     “HIGHLY CONFIDENTIAL.” No person shall attend the portions of such
28     depositions designated HIGHLY CONFIDENTIAL unless such person is an
     No. 2:18-cv-2015-R-KS

                                                 PROTECTIVE ORDER
 1     authorized recipient of material designated HIGHLY CONFIDENTIAL under the
 2     terms of this Order or the Parties agree to such person’s attendance.
 3                           (e)   The designations CONFIDENTIAL or HIGHLY
 4     CONFIDENTIAL do not mean that the Designated Material has any status or
 5     protection by statute or otherwise except to the extent and for the purposes of this
 6     Order.
 7                           (f)   Public records and other information or materials that are
 8     publicly available may not be designated as CONFIDENTIAL or HIGHLY
 9     CONFIDENTIAL.
10              4.           Unintentional Failure To Designate
11              If, through inadvertence, a Producing Party provides any Designated Material
12     in this Action without designating and marking the Designated Material as
13     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL, the Producing Party may
14     subsequently inform the Receiving Party of the confidential nature of the disclosed
15     Designated Material in writing. Thereafter, the Receiving Party will treat the
16     disclosed Designated Material as CONFIDENTIAL or HIGHLY
17     CONFIDENTIAL, to the extent the Receiving Party has not disclosed this
18     Designated Material. Disclosure of such Designated Material to persons not
19     authorized to receive that material prior to receipt of the confidentiality designation
20     shall not be deemed a violation of this Order. In the event the material has been
21     distributed in a manner inconsistent with the categorical designation, the Receiving
22     Party promptly will take the steps reasonably necessary to conform distribution to
23     the categorical designation, i.e., by retrieving or destroying all copies of the
24     Designated Material, or notes or extracts thereof, in the possession of the persons
25     not authorized under this Order to possess such Designated Material and advising
26     the person to whom disclosure was made that the material is confidential and
27     should be treated as provided in the Order, and to confirm to the Producing Party in
28     writing such retrieval or destruction. In the event the materials were previously
     No. 2:18-cv-2015-R-KS

                                                PROTECTIVE ORDER
 1     submitted to the Court in a filing or motion, the Parties shall cooperate in taking
 2     steps reasonably necessary to conform the filing or motion to the categorical
 3     designation, for example by cooperating to allow the Producing Party to file any
 4     motion or request to the Court to seal such Designated Material, in accordance with
 5     the Court’s rules and procedures. Nothing herein shall prevent a Receiving Party
 6     from challenging the designation of the documents in accordance with Paragraph 10
 7     below. In the event the Receiving Party believes it has been prejudiced by any such
 8     inadvertent failure to designate, the Receiving Party may contest the designation as
 9     set forth in Paragraph 10 below.
10              5.           Unintentional Disclosure of Designated Material
11              If Designated Material, or any portion thereof, is disclosed by the Receiving
12     Party, through inadvertence or otherwise, to any person or party not authorized
13     under this Order, then the Receiving Party shall use its best efforts to retrieve
14     immediately all copies of such Designated Material, and to bind such person to the
15     terms of this Order. In such event, the Receiving Party shall also (a) promptly
16     inform such person of all the provisions of this Order; (b) identify such person
17     immediately to the Producing Party; (c) request such person to execute the
18     Acknowledgment of Protective Order in the form shown in Attachment A; and (d)
19     confirm in writing to the Producing Party the destruction or return of such material
20     and all copies and derivations (including any notes or work product made
21     therefrom).
22              6.           Unintentional Disclosure of Privileged Information
23              Counsel shall exert their best efforts to identify documents or material
24     protected by the attorney-client privilege, the attorney work-product doctrine, the
25     common-interest doctrine, or any other privilege or immunity prior to the disclosure
26     of any such documents or material. If, however, a party unintentionally discloses
27     documents or material that is privileged or otherwise immune from discovery,
28     within ten (10) days of the date of discovery of the unintentional disclosure, the
     No. 2:18-cv-2015-R-KS

                                               PROTECTIVE ORDER
 1     Producing Party (or the Party holding the privilege or protection if produced by a
 2     third party, such as an outside law firm) shall provide written notice to the
 3     Receiving Party of the claimed privilege or immunity, request the documents or
 4     material be returned, and attach a privilege log entry pertaining to the documents or
 5     material that is privileged or otherwise immune from discovery. If that written
 6     request is made and the privilege log provided, no Party to this Action thereafter
 7     shall assert that such inadvertent disclosure waived any privilege, immunity, or
 8     protection. Absent a Court order or agreement of the Parties to the contrary, no use
 9     shall be made of such documents during deposition, at trial, or in any filing or
10     motion, nor shall they be shown to anyone who was not given access to them prior
11     to the request to return or destroy them. It is further agreed that the Receiving Party
12     will return or destroy such inadvertently produced documents or material, all copies
13     and derivations (including any notes or work product made therefrom), within five
14     (5) days of the Receiving Party’s receipt of a written request for the return of the
15     documents or material, and shall certify such return or destruction in writing to the
16     Producing Party. The return of such items shall not be construed as an agreement
17     by the returning Party that the information is, in fact, protected by any privilege or
18     immunity. In the event that only a part of the documents or material is claimed to
19     be privileged or otherwise immune from discovery, the Producing Party giving
20     notice shall promptly furnish to the Receiving Party a redacted copy of such
21     document or material, redacting only the part(s) thereof claimed to be privileged or
22     immune from discovery. The Receiving Party, having returned or destroyed the
23     inadvertently produced documents or material may thereafter seek production of
24     any such documents in accordance with the Federal Rules of Civil Procedure, but
25     cannot assert that the privilege has been waived due to unintentional disclosure.
26     These procedures are not intended to limit in any way the right of a Party to argue
27     under Federal Rule of Evidence 502 or any other law that any inadvertent
28     production did not constitute a waiver.
     No. 2:18-cv-2015-R-KS

                                         PROTECTIVE ORDER
 1

 2              7.           Access to Designated Material
 3                           (a)   Access – HIGHLY CONFIDENTIAL. Designated Material
 4     marked “HIGHLY CONFIDENTIAL” shall be available only to the following
 5     persons subject to terms of Paragraph 8:
 6                                 (i)     Outside counsel of record to any Party in connection with
 7     this Action and the outside counsel’s partners, counsel, associates, attorneys, data
 8     entry, information processing, computer support, artist, translating, stenographic,
 9     clerical, and paralegal employees or agents whose duties and responsibilities
10     require access to materials designated HIGHLY CONFIDENTIAL;
11                                 (ii)    Outside vendors, contractors, or service providers and
12     their employees retained by counsel to a Party for the purpose of furnishing services
13     such as document processing, document coding, court reporting services, the
14     creating of any computer database from documents, document management,
15     copying services, or graphics or design services preparing demonstratives or other
16     exhibits for this Action;
17                                 (iii)   Any mediator or arbitrator that the Parties engage for this
18     Action or that this Court appoints for this Action;
19                                 (iv)    Authors, preparers, or drafters; addressees; anyone else
20     who received the documents or information prior to the commencement of this
21     Action or during this Action, but only if they obtained the document or information
22     outside of this Action and not in violation of this Order, as demonstrated by the
23     Designated Material itself or foundation testimony during a deposition or trial, but
24     such individual shall not be permitted to retain any such materials or things or any
25     copies thereof unless otherwise authorized to receive such information under this
26     Order. In the case of former employees/consultants of the Producing Party
27     permitted access under this provision, (a) the former employee/consultant reviews
28     this Order and executes the Acknowledgement of Protective Order attached as
     No. 2:18-cv-2015-R-KS

                                                  PROTECTIVE ORDER
 1     Attachment A prior to receiving Designated Material, (b) the former
 2     employee/consultant of the Producing Party is not employed or retained by the
 3     Receiving Party, and (c) Designated Material is shared with the former
 4     employee/consultant of the Producing Party only during a deposition taken in this
 5     Action. In the case of Plaintiff Dr. Chen, to the extent that the Designated Material
 6     on its face demonstrates that Dr. Chen was an author, preparer, or drafter;
 7     addressee; or individual who received the documents or information prior to the
 8     commencement of this Action, Dr. Chen shall be permitted access under this
 9     provision, provided that Dr. Chen reviews this Order and executes an
10     Acknowledgement of Protective Order attached as Attachment A prior to receiving
11     Designated Material, and adheres to one of the following processes:
12                                (a)   The Designated Material is shared with Dr. Chen
13     only within the United States in the presence of Plaintiff’s outside counsel of
14     record, or during a deposition taken in this Action, or during trial; or
15                                (b)   Plaintiff’s counsel serves a written notice on the
16     Producing Party identifying, by beginning and end Bates numbers, the Designated
17     Material to which Dr. Chen requests access. The Producing Party shall have five
18     (5) days from receipt of such notice to respond in writing, permitting or objecting to
19     such disclosure to Dr. Chen on an item-by-item basis, referring specifically to such
20     beginning and end Bates numbers of Designated Material identified by Plaintiff’s
21     counsel. If the Parties cannot reach agreement on disclosure to Dr. Chen, Plaintiff
22     may apply to the Court for an order that disclosure should be permitted within ten
23     (10) days of receipt of the Producing Party’s objection. The burden of establishing
24     the permissibility of disclosure to Dr. Chen rests with Plaintiff. Before filing any
25     motions requesting disclosure of Designated Material to Dr. Chen, Plaintiff shall
26     have an obligation to meet and confer with the Producing Party in a good faith
27     effort to resolve the objection by agreement. If Plaintiff does not apply to the Court
28     within the prescribed period, Plaintiff’s request for disclosure to Dr. Chen shall be
     No. 2:18-cv-2015-R-KS

                                         PROTECTIVE ORDER
 1     deemed withdrawn. No disclosure of the Designated Material shall be made to Dr.
 2     Chen until the time for the Producing Party to serve objections to the Designated
 3     Material identified by Plaintiff’s counsel by beginning and end Bates number has
 4     passed, or, in the event that a written objection is timely served and a submission to
 5     request disclosure to Dr. Chen is filed, until such time as the Court has made a
 6     ruling thereon, and then, only in accordance with such ruling;
 7                                 (v)    Approved consultants or experts and their staff retained
 8     by any of the Parties or their counsel in connection with this Action to consult or
 9     testify in the case;
10                                 (vi)   Court reporters, recorders, and stenographers engaged for
11     depositions in this Action;
12                                 (vii) Jury or trial consulting services retained by a Party to this
13     Action;
14                                 (viii) Mock jurors retained by a Party to this Action;
15                                 (ix)   The Court, including Judges, Magistrate Judges, law
16     clerks, clerical or support personnel of the Court before which this Action is
17     pending, and qualified court reporters; and
18                                 (x)    Any other person authorized to receive HIGHLY
19     CONFIDENTIAL Designated Material by order of the Court or by written
20     agreement of the Parties.
21                           (b)   Access – CONFIDENTIAL. Designated Material marked
22     “CONFIDENTIAL” shall be available only to the following persons subject to
23     terms of Paragraph 8:
24                                 (i)    The persons described in Paragraphs 7(a)(i) through
25     7(a)(x) above;
26                                 (ii)   For Defendants (collectively), three (3) in-house counsel
27     from the Regents of the University of California, whose assistance is reasonably
28     necessary and who agree to be bound by the terms of this Order and execute an
     No. 2:18-cv-2015-R-KS

                                                 PROTECTIVE ORDER
 1     Acknowledgement of Protective Order attached as Attachment A prior to receiving
 2     Designated Material. In the event that one or more of the below identified
 3     designated in-house counsel ceases to have responsibilities relating to this Action,
 4     Defendants may designate another in-house counsel to replace such person upon
 5     giving written notice of such change to Plaintiff. The designated in-house counsel
 6     are: (1) __; (2) __; and (3) __;
 7                                 (iii)   For the Plaintiff, Dr. Chen, who agrees to be bound by the
 8     terms of this Order and executes an Acknowledgement of Protective Order attached
 9     as Attachment A prior to receiving Designated Material; and
10                                 (iv)    Any other person authorized to receive CONFIDENTIAL
11     Designated Material by order of the Court or by written agreement of the Parties.
12              8.           Conditions on Access to Designated Material
13                           (a)   Consultants and Experts. Before disclosing, giving, showing,
14     making available, or communicating Designated Material to any expert or
15     consultant under Paragraphs 7(a)(v) or 7(b)(i) above, the Receiving Party shall:
16                                 (i)     Serve a notice on the Producing Party identifying the
17     following information: expert or consultant’s full name, business address, and
18     business telephone number(s); expert or consultant’s present employer and position
19     (along with a job description); any previous or current relationship, if any, with the
20     Receiving Party or the Shanghai Institutes for Biological Sciences; job history,
21     including a list of each person or entity from whom the expert or consultant has
22     received compensation, and a list of prior consulting relationships at any time
23     during the preceding five (5) years; and by name and number of case and location
24     of court any litigation in which the expert or consultant has offered expert
25     testimony, including through a declaration, report, or testimony at a deposition,
26     trial, or other proceeding within the preceding five (5) years. Furthermore, if
27     available or reasonably obtainable, the most recent curriculum vitae or resume of
28     the expert or consultant shall be provided under this Paragraph. If the most recent
     No. 2:18-cv-2015-R-KS

                                                  PROTECTIVE ORDER
 1     curriculum vitae or resume of the expert or consultant provides the information
 2     required under this Paragraph, then the information need not be separately
 3     provided.
 4                           (ii)    Include with such notice, a copy of the Acknowledgement
 5     of Protective Order, in the form shown in Attachment A, which is attached hereto,
 6     signed by the expert or consultant and including all the information to be completed
 7     therein. The Producing Party shall have five (5) days from receipt of such notice
 8     and Acknowledgement of Protective Order to object in writing to such disclosure to
 9     the expert or consultant. The objection shall identify with particularity the reasons
10     why such expert or consultant should not receive the Designated Material.
11                           (iii)   If the Parties cannot reach agreement on disclosure to the
12     expert or consultant, the party objecting to such expert or consultant may apply to
13     the Court for an order that disclosure is improper within ten (10) days of its
14     objection. The burden of establishing the validity of such written objection rests
15     with the objecting party. Before filing any motions or objections to disclosure to an
16     expert or consultant, the objecting party shall have an obligation to meet and confer
17     in a good faith effort to resolve the objection by agreement. If the objecting party
18     does not apply to the Court within the prescribed period, the objection shall be
19     deemed withdrawn.
20                           (iv)    No disclosure of the Designated Material shall be made to
21     the proposed expert or consultant until the time for serving objections to that expert
22     or consultant has passed, or, in the event that a written objection is timely served
23     and a submission to prevent disclosure is filed, until such time as the Court has
24     made a ruling thereon, and then, only in accordance with such ruling.
25                           (v)     The filing and pendency of objections shall not limit,
26     delay, or defer any disclosures of Designated Material to anyone as to whom no
27     objection has been made, nor shall it delay or defer any other pending discovery
28
     No. 2:18-cv-2015-R-KS

                                            PROTECTIVE ORDER
 1     unless the level of confidentiality bears directly on the objecting party’s ability to
 2     conduct such discovery.
 3                           (b)   Authorization and Acknowledgement. Each person to whom
 4     Designated Material is to be given, shown, disclosed, made available, or
 5     communicated in any way in accordance with this Order (excluding the Court (e.g.,
 6     Judges, Magistrate Judges, law clerks, and clerical or support personnel of the
 7     Court before which this Action are pending, and qualified court reports), court
 8     reporters, recorders, and stenographers engaged for depositions in this Action, and
 9     outside counsel of record to any Party in connection with this Action and the
10     outside counsel’s partners, counsel, associates, attorneys, data entry, information
11     processing, computer support, artist, translating, stenographic, clerical, and
12     paralegal employees or agents whose duties and responsibilities require access to
13     materials designated CONFIDENTIAL or HIGHLY CONFIDENTIAL), shall first
14     execute an Acknowledgment of Protective Order in substantially the form shown in
15     Attachment A. Counsel for the Receiving Party shall keep in his or her files an
16     original of each such executed Acknowledgment of Protective Order until one (1)
17     year after the final termination of this Action.
18              9.           Procedures for Filing Papers with Designated Material
19                           (a)   Designated Material may be included with, or referred to in,
20     papers filed with the Court where this Action is now pending or in any other court
21     only in accordance with the following procedures:
22                                 (i)    The Designated Material must be filed under seal in
23     accordance with the applicable procedures set forth in Central District of California
24     L.R. 79-5, effective June 1, 2018, and any orders of the Court.
25                                 (ii)   All papers filed with the Court, including but not limited
26     to pleadings and memoranda of law, which include all or any portion of information
27     set forth in Designated Material must be filed under seal in accordance with the
28     terms and procedures set forth in this Order, including the procedures for filing
     No. 2:18-cv-2015-R-KS

                                                 PROTECTIVE ORDER
 1     materials set forth in Central District of California L.R. 79-5. Counsel for the party
 2     filing papers with Designated Material shall be responsible for designating all
 3     papers filed with the Court as Designated Material and marked as
 4     “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY
 5     CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” depending on the
 6     contents of the papers being filed. Such papers shall be subject to the terms of this
 7     Order.
 8                           (b)   After leave of Court to file under seal has been granted, redacted
 9     versions of papers with Designated Material filed under seal may be filed with the
10     Court in accordance with Central District of California L.R. 79-5.2.2(c), and made
11     publicly available provided that:
12                                 (i)    All Designated Material set forth in the papers is deleted
13     or obscured and all Designated Material is removed as exhibits; and
14                                 (ii)   Redacted versions of the papers are clearly marked
15     “Redacted Public Version” or a similar legend. Redacted versions of the papers
16     also must clearly identify each place where information or exhibits have been
17     deleted.
18              10.          Challenges to the Designation
19                           (a)   No party to this Action shall be obligated to challenge the
20     propriety of any designation by any Producing Party, and a failure to do so shall not
21     constitute a waiver or in any way preclude a subsequent challenge in this Action or
22     any other actions to the propriety of such designation.
23                           (b)   Any party or nonparty with standing to object (hereinafter
24     “challenging party”) may contest a claim of confidentiality. Any challenging party
25     objecting to the designation of any Designated Material as CONFIDENTIAL or
26     HIGHLY CONFIDENTIAL must serve upon outside counsel of record for the
27     Producing Party a written notice stating with particularity the grounds of the
28     objection. Failing resolution after ten (10) days of service of the written notice of
     No. 2:18-cv-2015-R-KS

                                                 PROTECTIVE ORDER
 1     its reasons for the objection, the challenging party may seek an order changing or
 2     removing the designation. In the resolution of such matter, the Producing Party
 3     asserting confidentiality shall have the burden of proving that the material
 4     designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL warrants
 5     protection under the Order, but information designated as CONFIDENTIAL or
 6     HIGHLY CONFIDENTIAL shall be deemed as such until the matter is resolved.
 7     Before filing any motions or objections to a confidentiality designation with the
 8     Court, the challenging party shall have an obligation to meet and confer in a good
 9     faith effort to resolve the objection by agreement. If agreement is reached
10     confirming, changing, or removing the designation as CONFIDENTIAL or
11     HIGHLY CONFIDENTIAL, the Producing Party shall serve on all parties a notice
12     specifying the Designated Material and nature of the agreement.
13              11.          Restrictions on Disclosure and Use
14                           (a)   Confidentiality. Designated Material and the information
15     derived from such Designated Material (excluding information which is derived
16     lawfully from an independent source) (i) shall be kept confidential and used solely
17     for the prosecution and defense of this Action and any appeals thereto, or
18     attempting to settle this Action, and not used in any other proceeding in this or any
19     other jurisdiction or before any government or regulatory body including the U.S.
20     Patent and Trademark Office (“PTO”) and U.S. Food and Drug Administration
21     (“FDA”), and (ii) shall not be given, shown, made available, discussed, or
22     otherwise communicated in any manner, to any person not authorized to receive the
23     information under the terms of this Order, unless and to the extent that this Order is
24     otherwise modified by Court order. Designated Material shall not be used for any
25     business, commercial, regulatory, competitive, personal, or other purpose. In
26     particular, Designated Material disclosed in this Action shall not be used for
27     prosecution of any patent application(s) (foreign or domestic), as a basis for judicial
28     or administrative action, or submission to or communication with any foreign or
     No. 2:18-cv-2015-R-KS

                                                PROTECTIVE ORDER
 1     domestic government agency or regulatory body including FDA and the PTO,
 2     unless and until the restrictions herein are removed either by written agreement of
 3     counsel for the Parties, or by order of the Court. Designated Material disclosed in
 4     this Action shall not be used in any other litigation. Any summary, compilation,
 5     notes, memoranda, analysis, electronic image, or database containing Designated
 6     Material shall be subject to the terms of this Order to the same extent as the
 7     material or information from which such summary, compilation, notes, memoranda,
 8     analysis, electronic image, or database is derived.
 9                           (b)   Maintenance of Designated Material. Counsel for the Parties
10     shall take reasonable and appropriate measures to prevent unauthorized disclosure
11     of Designated Materials pursuant to the terms of this Order. Designated Material
12     shall be maintained by the Receiving Party at a location and under circumstances to
13     ensure that access is limited to those persons entitled to have access under this
14     Order.
15                           (c)   Nothing contained in this Order, however, will affect or restrict
16     the rights of a Producing Party with respect to its own Designated Material.
17              12.          Non-Party Request/Subpoena of Designated Material
18              If a Receiving Party receives a subpoena or other compulsory process from a
19     non-party to this Order seeking production or other disclosure of a Producing
20     Party’s Designated Material, that Receiving Party shall give written notice to the
21     outside counsel of record for the Producing Party within ten (10) days after receipt
22     of the subpoena or other compulsory process identifying the specific Designated
23     Material sought and enclosing a copy of the subpoena or other compulsory process.
24     If the Producing Party timely seeks a protective order, the Receiving Party to whom
25     the subpoena or other compulsory process was issued or served shall not produce
26     the Designated Material requested prior to receiving a court order or consent of the
27     Producing Party. In the event that Designated Material is produced to the non-
28     party, such material shall be treated as Designated Material pursuant to this Order.
     No. 2:18-cv-2015-R-KS

                                                 PROTECTIVE ORDER
 1              13.          Final Disposition
 2              Within sixty (60) days of the final disposition of this action (i.e., termination,
 3     dismissal, settlement, or final judgment on this Action, including exhaustion of all
 4     appeals), the originals and all copies of Designated Material shall either be
 5     destroyed or turned over to the Producing Party, or to their respective outside
 6     counsel. If Designated Material is destroyed pursuant to this Paragraph, outside
 7     counsel for the Receiving Party shall provide by the sixty (60) day deadline a
 8     written certification to outside counsel for the Producing Party that affirms that the
 9     destruction was performed and that it has not retained any copies, abstracts,
10     compilations, summaries, or other forms of reproducing or capturing any of the
11     Designated Material. Notwithstanding this provision, outside counsel of record in
12     this Action may retain an archival copy of all pleadings, court filings, motion
13     papers; trial, deposition, and hearing transcripts; expert reports; correspondence;
14     attorney and consultant work product; and deposition and trial exhibits for archival
15     purposes, even if such materials contain Designated Material, and all such archival
16     material shall continue to be Designated Material subject to this Order. The
17     Receiving Party shall provide to outside counsel for the Producing Party a
18     certification that electronic copies have been deleted from active media. Nothing in
19     this Order shall require the Receiving Party to search inactive media (for example,
20     back-up tapes and/or disaster-recovery tapes or media) to destroy from such sources
21     documents or material covered by this Order. The provisions of this Order insofar
22     as it restricts the disclosure, communication of, and use of Designated Material
23     produced hereunder shall continue to be binding after the conclusion of this Action.
24              14.          Termination
25              The Parties agree and acknowledge that the terms of this Order shall survive
26     the termination of the Action, and persons subject to this Order shall be bound by
27     the confidentiality obligations of this Order until the Producing Party agrees
28     otherwise in writing or this Court (or any other court of competent jurisdiction)
     No. 2:18-cv-2015-R-KS

                                                 PROTECTIVE ORDER
 1     orders otherwise.
 2              15.          Information Not Covered by this Order
 3              The restrictions set forth in this Order shall not apply to information which is
 4     in the possession of or otherwise known to the Receiving Party or the public before
 5     the date of its transmission to the Receiving Party, or which lawfully comes into the
 6     possession of or becomes known to the Receiving Party or lawfully comes into the
 7     possession of or otherwise becomes known to the public after the date of its
 8     transmission to the Receiving Party, provided that such information does not
 9     become publicly known by any act or omission of the Receiving Party which would
10     be in violation of this Order.
11              16.          Responsibility of Attorneys
12              Outside counsel of record shall be responsible for providing a copy of this
13     Order to all persons entitled access to Designated Material under Paragraph 7 and to
14     employ reasonable measures to control duplication of, access to, and distribution of
15     copies of materials so designated. All copies, electronic images, duplicates,
16     extracts, summaries, descriptions, and translations of Designated Material, or any
17     individual portion of such Designated Materials must be appropriately marked
18     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” and are subject to this Order,
19     including Paragraph 13 of this Order.
20              17.          No Limitation of Other Rights
21              This Order shall be without prejudice to the right of any Party to oppose
22     production of any information on any and all grounds other than confidentiality.
23              18.          Release From or Modification of this Order
24              This Order is entered without prejudice to the right of any Party to apply to
25     the Court at any time for additional protection; or to release, rescind, or modify the
26     restrictions of this Order; to determine whether a particular person shall be entitled
27     to receive any particular information; or to seek relief from inadvertent disclosure
28     of privileged or work-product information. This Order does not preclude all of the
     No. 2:18-cv-2015-R-KS

                                               PROTECTIVE ORDER
 1     Parties to this Order from entering into any stipulation (in writing or on the record)
 2     constituting a modification of this Order. On any application seeking disclosures
 3     beyond those authorized by this Order, the burden will be on the Receiving Party to
 4     justify the disclosure.
 5              19.          Other Proceedings
 6              By entering this Order and limiting the disclosure of information in this
 7     Action, the Court does not intend to preclude another court from finding that
 8     information may be relevant and subject to disclosure in another case. Any person
 9     or Party subject to this Order who becomes subject to a motion to disclose another
10     Party’s information designated CONFIDENTIAL or HIGHLY CONFIDENTIAL
11     pursuant to this Order in another case shall promptly notify that Party of the motion
12     so that the party may have an opportunity to appear and be heard on whether that
13     information should be disclosed.
14              20.          Discovery from Third Parties
15              If discovery is sought of a person not a Party to this Action (“third party”)
16     requiring disclosure of such third party’s Designated Material, the Designated
17     Material disclosed by any such third party will be accorded the same protection as
18     the Parties’ Designated Material, and will be subject to the same procedures as
19     those governing disclosure of the Parties’ Designated Material pursuant to this
20     Order.
21              21.          Admissibility
22              Nothing herein shall be construed to affect in any way the evidentiary
23     admissibility of any document, testimony, or other matter at any Court proceeding
24     related to this Action. The marking of Designated Material as “CONFIDENTIAL”
25     or “HIGHLY CONFIDENTIAL” pursuant to this Order shall not, for that reason
26     alone, bar its introduction or use at any court proceeding related to this Action
27     pursuant to such terms and conditions as the Court may deem appropriate,
28     consistent with the need for a complete and accurate record of the proceedings,
     No. 2:18-cv-2015-R-KS

                                                 PROTECTIVE ORDER
 1     provided, however, that every effort shall be made, through the use of procedures
 2     agreed upon by the Parties or otherwise, to preserve the confidentiality of
 3     Designated Material marked as “CONFIDENTIAL” or “HIGHLY
 4     CONFIDENTIAL.” Nothing in this Order or any action or agreement of a party
 5     under this Order limits the Court’s power to make any orders that may be
 6     appropriate with respect to the use and disclosure of any materials produced or used
 7     in discovery or at trial.
 8              22.          Use of Designated Material or Information at Trial
 9              All trials are open to the public. Absent order of the Court, there will be no
10     restrictions on the use of any material that may be introduced by any Party during
11     the trial. If a Party intends to present at trial Designated Material or information
12     derived therefrom, such party shall provide advanced notice to the other Party at
13     least five (5) days before the commencement of trial by identifying the Designated
14     Material or information at issue as specifically as possible (i.e., by Bates number,
15     page range, deposition transcript lines, etc.) without divulging the actual Designated
16     Material. The Court may thereafter make such orders as are necessary to govern
17     the use of such Designated Material or information at trial.
18              23.          No Prior Judicial Determination
19              This Order is entered based on the representations and agreements of the
20     Parties and for the purpose of facilitating discovery. Nothing herein shall be
21     construed or presented as a judicial determination that any Designated Material is
22     subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or
23     otherwise until such time as the Court may rule on a specific material or issue.
24              24.          Counsel’s Right To Provide Advice
25              Nothing in this Order shall bar or otherwise restrict any counsel herein from
26     rendering advice to the counsel’s Party-client with respect to this Action, and in the
27     course thereof, relying upon an examination of Designated Material, provided,
28     however, that in rendering such advice and in otherwise communicating with the
     No. 2:18-cv-2015-R-KS

                                               PROTECTIVE ORDER
 1     Party-client, the counsel shall not disclose any Designated Material to anyone not
 2     authorized to receive such Designated Material pursuant to the terms of this Order.
 3              25.          No Contract
 4              To the extent that the Parties have agreed on the terms of this Order, such
 5     stipulation is for the Court’s consideration and approval as an Order. The Parties’
 6     stipulation shall not be construed to create a contract between the Parties or
 7     between the Parties and their respective counsel.
 8              26.          Effective Date
 9              This Order shall be effective on the date of its execution provided that all
10     materials previously produced shall be deemed HIGHLY CONFIDENTIAL unless
11     and until they are re-designated by the Producing Party or by further order of the
12     Court. The Parties acknowledge that any disclosure or exchange of material that
13     has occurred prior to the date of entry of this Order is subject to this Order.
14              27.          Persons Bound
15              This Order shall be binding upon all counsel and their law firms, the Parties,
16     and persons made subject to this Order by its terms. This Court will retain
17     jurisdiction over all persons subject to this Order to the extent necessary to enforce
18     any obligations arising hereunder or to impose sanctions for any contempt thereof.
19

20                IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
21

22     Dated: November 6, 2018                     AMIN TALATI UPADHYE, LLP
23
                                                   By:   /s/ Samuel J. Ruggio
24                                                       Samuel J. Ruggio
25
                                                         Jennifer Adams (Bar No. 319347)
26                                                       Shashank Upadhye
27                                                       Joseph E. Cwik
                                                         Samuel J. Ruggio
28
     No. 2:18-cv-2015-R-KS

                                              PROTECTIVE ORDER
 1                                          AMIN TALATI UPADHYE, LLP
 2                                          100 S. Wacker Drive, Suite 2000
                                            Chicago, IL 60606
 3                                          Email: chenpatents@amintalati.com
 4
                                            Mark B. Brueggemann
 5                                          Clinton & Clinton
 6                                          100 Oceangate Boulevard, Suite 1400
                                            Long Beach, CA 90802
 7                                          Email: mbb@ClintonLaw.com
 8
                                            Attorneys for Plaintiff
 9                                          DEGUI CHEN, Ph.D.
10

11     Dated: November 6, 2018        CROWELL & MORNING LLP
12
                                      By:   /s/ Gabriel Ramsey
13                                          Gabriel M. Ramsey
14
                                            Emily T. Kuwahara
15                                          CROWELL & MORING LLP
16                                          515 South Flower St., 40th Floor
                                            Los Angeles, CA 90071
17                                          Tel: (213) 622-4750
18                                          Fax: (213) 622-2960
                                            Email: EKuwahara@crowell.com
19

20                                          Gregory D. Call
                                            Gabriel M. Ramsey
21
                                            CROWELL & MORING LLP
22                                          3 Embarcadero Center, 26th Floor
                                            San Francisco, CA 94111
23
                                            Tel: (415) 986-2800
24                                          Fax: (415) 986-2827
                                            Email: GCall@crowell.com
25
                                            Email: GRamsey@crowell.com
26
                                            Attorneys for Defendants
27
                                            MICHAEL E. JUNG, Ph.D., and
28                                          CHARLES L. SAWYERS, M.D.
     No. 2:18-cv-2015-R-KS

                                 PROTECTIVE ORDER
 1     Pursuant to Local Rule 5-4.3.4(2), the filer attests that all signatories listed, and on
 2     whose behalf the filing is submitted, concurs in the filing’s content and have
 3     authorized the filing.
 4

 5                       PURSUANT TO STIPULATION, IT IS SO ORDERED.
 6

 7     Dated: November 13, 2018
 8                                              _____________________________
                                                     HON. MANUEL L. REAL
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     No. 2:18-cv-2015-R-KS

                                          PROTECTIVE ORDER
 1                                                Attachment A
 2                                   UNITED STATES DISTRICT COURT
 3             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 4
       DEGUI CHEN, Ph.D., an individual,                  Case No. 2:18-cv-02015-R-KS
 5
                                Plaintiff,
 6
                v.
 7                                                        ACKNOWLEDGEMENT OF
       MICHAEL E. JUNG, Ph.D., an                         PROTECTIVE ORDER
 8     individual and CHARLES L.
       SAWYERS, M.D., an individual,
 9
                                Defendants.
10

11

12              I, ______________________________________________, state that:

13              1.           My present address is: _____________________________________

14      _________________________________________________________________.

15              2.           My present employer is: ___________________________________

16     and the address of my present employer is _______________________________

17     _________________________________________________________________.

18              3.           My present occupation or job description is:

19      _________________________________________________________________.

20              4.           I have received a copy of the Protective Order (the “Order”) entered in

21     the case of Chen v. Jung et al., United States District Court – Central District of

22     California, Case No. 2:18-cv-02015.

23              5.           I have read and understand the Order. I hereby agree to be bound by

24     and to comply with all of the terms of the Order, including holding in confidence

25     and not disclosing to any unqualified persons all documents, things, or information

26     subject to the Order.

27              6.           I hereby expressly covenant that I will use the documents, things, or

28     information subject to the Order solely for purposes relating to the above-
     No. 2:18-cv-2015-R-KS

                                                 PROTECTIVE ORDER
 1     referenced litigation and that I will not use such documents, things, or information
 2     subject to the Order or information derived therefrom, directly or indirectly, for any
 3     other purpose. Further, I expressly covenant that I will not use such documents,
 4     things, or information subject to the Order or information derived therefrom,
 5     directly or indirectly, for the benefit of myself or any other person or entity. I
 6     understand that I must abide by all of the provisions of the Order.
 7              7.           At the termination of this litigation, or any time requested by outside
 8     counsel for the Party by whom I am engaged, I expressly covenant that I will return
 9     or destroy all documents, things, or information, including notes, computer data,
10     summaries, abstracts, or any other materials containing or reflecting documents,
11     things, or information subject to the Order that have come into my possession, and I
12     will return or destroy all documents or things I have prepared relating to or
13     reflecting such information. If requested by outside counsel for the Party by whom
14     I am engaged, I will also provide a Declaration, submitted under penalty of perjury,
15     certifying that I have returned or destroyed all such materials.
16              8.           I understand that if I violate the provisions of the Order, I will be in
17     violation of a Court order and subject to sanctions or other remedies that may be
18     imposed by the Court and potentially liable in a civil action for damages. I hereby
19     consent to the jurisdiction of the United States District Court – Central District of
20     California for the purpose of enforcing the Order and this agreement to be bound
21     thereby.
22              9.           I declare under penalty of perjury of the laws of the United States that
23     the foregoing is true and correct.
24

25     Dated: ___________________                              _____________________________
26                                                             Signature
27                                                             _____________________________
28                                                             Print Name
     No. 2:18-cv-2015-R-KS

                                                  PROTECTIVE ORDER
